Citation Nr: 0932295	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to May 
1974. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2007 rating decision by the 
VARO in Little Rock which denied service connection for a 
major depressive disorder.  In June 2008 the Veteran appeared 
and gave testimony at the RO before the undersigned. A 
transcript of this hearing is of record. 

In a September 2008 decision the Board denied service 
connection for a major depressive disorder.  The Veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veteran's Claims (Court).  In March 2009 
the Court vacated the Board's September 2008 decision and 
remanded the case to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains notation from the back side of a medical 
history report dated May 30, 1974, which indicates that the 
Veteran was treated for depression due to a divorce in 1974.   

After the most recent VA psychiatric examination conducted in 
April 2007, a diagnosis of major depression was rendered.  
However, the examiner on that occasion rendered no opinion as 
to the relationship, if any, between the Veterans's currently 
diagnosed major depression and the depression noted during 
service in May 1974.



Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric disability to determine the 
etiology of any current psychiatric 
disability. The claims folder must be made 
available to the examining physician so 
that the pertinent clinical records can be 
reviewed in detail and the physician 
should state that he or she has reviewed 
these records in the examination report.  
Any necessary testing should be 
accomplished.

After the examination and a careful review 
of the record the examiner should express 
a medical opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disability currently found is 
related to the Veteran's active service, 
to include the one occasion when 
depression was noted in May 1974 during 
service.  

2.  After the development requested above 
has been completed, adjudicate the claim 
for service connection for a psychiatric 
disability. If the benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The Veteran is advised of the importance of appearing for any 
scheduled examination.  Failure to report without good cause 
could result in a denial of the claim.  38 C.F.R. § 3.655 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




